



Exhibit 10.1


NON-EMPLOYEE DIRECTOR COMPENSATION PACKAGE


For service in 2020, GreenSky, Inc. (the “Company”) shall pay each non-employee
director who is independent in accordance with the Nasdaq Stock Market and
Securities and Exchange Commission rules governing director independence the
following for service to the Company:



Annual Cash Retainer $60,000Annual Equity Award   $200,000 in shares of
restricted Class A common stock, vesting in full on the one year anniversary of
the date of grantAdditional Cash Retainer for Audit Committee
Chair$15,000Additional Cash Retainer for Compensation Committee
Chair$12,500Additional Cash Retainer for Governance and Nominating Committee
Chair$9,000Board Meeting FeesNone





The Company also will reimburse all directors for travel and other necessary
business expenses incurred in the performance of director services and extend
coverage to them under the Company’s directors’ and officers’ indemnity
insurance policy.

